Citation Nr: 0820466	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for scoliosis 
of the thoracic and lumbar spine. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 until 
October 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Roanoke, Virginia. The 
claims file was subsequently transferred to Nashville, 
Tennessee. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been productive of subjective complaints 
of pain; objective findings include limitation of motion but 
no ankylosis, muscle spasms, intervertebral disc syndrome 
(IVDS), or neurological abnormalities attributed to service-
connected scoliosis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for scoliosis of the thoracic and lumbar spine have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran's disability is rated at 10 percent disabling 
analogous to DC 5237 for lumbosacral or cervical strain.  In 
order to warrant a higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
*	the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

The Board has reviewed the evidence of record and finds no 
support for the next-higher 20 percent rating during the 
period in question.  Indeed, upon VA examination in May 2006, 
the veteran had forward flexion of the thoracolumbar spine 
from 0 to 80 degrees, active and passive.  There was 
discomfort and pain at 60 degrees flexion and additional 
limitation of motion upon repetitive use of the joints due to 
pain.  Because flexion, even considering pain, is not less 
than 60 degrees, the findings above do not support a 20 
percent evaluation.  

Next, a combined range of motion is greater than 120 degrees.  
Again, even considering that flexion is limited by pain, the 
total range of motion is 60 (flexion) + 30 (extension) + 30 
(right lateral flexion) + 30 (left lateral flexion) + 30 
(right rotation) + 30 (left rotation) for a total of 210 
degrees, well above the threshold needed for a 20 percent 
rating.

Next, numerous VA outpatient treatment reports note 
complaints of back pain by the veteran. In a September 2005 
VA outpatient treatment report, he reported having had a low 
back spasm while getting out of his car which resulted in so 
much pain that he had to crawl into his house and lay on the 
couch for 5 hours. Additionally, in an April 2004 statement, 
he wrote that his condition had worsened and that the 
constant pain had increased. 

The veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, his reports of back pain 
are consistent with the evidence of record and are found to 
be credible.  However, despite the complaints and findings of 
pain as noted above, the evidence does not establish 
additional functional impairment such to support the next-
higher 20 percent evaluation. 

Indeed, at his May 2006 VA examination, the examiner noted 
that the veteran was not employed and that his back problems 
had no effect on his ability to feed, bathe, shop and dress 
himself.  The examiner related that the veteran's back 
problems had a mild effect on his ability to perform chores, 
exercise, travel and participate in recreational activities.  
It was, however, reported that his back problems moderately 
affect his ability to participate in sports. 

The veteran recently submitted a statement through his 
representative in May 2008 claiming that his neurological 
manifestations have had a significant impact on his daily 
functions. As will be discussed below, neurological 
manifestations are not attributed to his service-connected 
disability.  

In short, while back pain and muscle spasms have been 
demonstrated, the overall evidence does not show that such 
pain has caused additional functional limitation such as to 
warrant an increased rating for any portion of the rating 
period in question.  

The Board acknowledges that the veteran's May 2006 VA 
examination contains a current diagnosis of degenerative 
joint disease and intervertebral disc disease of the lumbar 
spine. However, as he is not service-connected for 
intervertebral disc disease or degenerative joint disease, 
the provisions of DC 5243 are not for application. 

Additionally, while the veteran has some neurological 
deficit; he reported in his May 2006 VA examination that he 
suffered from daily lower lumbar pain with sciatic radicular 
pain to the right of moderate severity, these symptoms have 
not been attributed to his service-connected scoliosis.  As 
such, his neurological symptoms are not considered part of 
his service-connected disability. 

In sum, a rating in excess of 10 percent is not warranted for 
any portion of the rating period. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Moreover, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2004 and September 2004, prior to the initial RO 
decision that is the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the March 2004 VCAA letter requested 
that he submit all evidence in his possession that would 
indicate that his service-connected scoliosis of the thoracic 
and lumbar spine increased in severity. 

Additionally, a May 2005 statement of the case (SOC) was sent 
to the veteran, informing him of the specific rating criteria 
used for the evaluation of his claim.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the correct diagnostic code used to 
evaluate his scoliosis, rated by analogy to lumbosacral 
strain under DC 5237. 

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for scoliosis of the thoracic and lumbar spine.  
Therefore, he can be expected to understand from the various 
letters from the RO what was needed to support his claim for 
an increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has 
obtained VA outpatient treatment records. Additionally, 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in April 2004 and May 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for scoliosis of the 
thoracic and lumbar spine is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


